COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  IN RE: THE STATE OF TEXAS,                     §          No. 08-19-00183-CR

                       State.                    §       AN ORIGINAL PROCEEDING

                                                 §            IN MANDAMUS

                                            §
                                          ORDER

       The Court has considered the Real Party in Interest’s motion to consolidate mandamus
proceedings, and concludes the motion should be DENIED.
       IT IS SO ORDERED this 31st day of October, 2019.
                                                     PER CURIAM
Before Alley, C.J., Rodriguez and Palafox, JJ.